1    Matthew G. Grech, Esq. SBN 252848
     Grech Legal
2    2000 Broadway Street, Suite 231
     Redwood City, CA 94063
3    Tel: (650) 743-2548
     Fax: (650) 276-7163
4    Email: info@grechlegal.com
5    Attorneys for Debtor
6

7
                               UNITED STATES BANKRUPTCY COURT
8
                                NORTHERN DISTRICT OF CALIFORNIA
9
                                          OAKLAND DIVISION
10
     In Re:                                             Case No.: 18-42378
11                                                      Chapter 13
12
     FIRENZE L. CASASOS,
                                                        MOTION TO VALUE PERSONAL
13   Debtor(s).                                         PROPERTY WITH MEMORANDUM OF
                                                        POINTS & AUTHORITIES
14

15
                                                MOTION
16
              Debtor FIRENZE L. CASASOS (“Debtor”) hereby moves to value the 2011 Nissan
17

18   Pathfinder (“Collateral”) at $6,197.00, limit Creditor’s secured claim to $6,197.00, and that any

19   amount in excess be treated as a general unsecured claim, pursuant to 11 USC §§ 506 and 1322
20
     (b)(2), Federal Rules of Bankruptcy Procedure (“FRBP”) 3012 and 9014, and Bankruptcy Local
21
     Rule 9014-1, which determination shall become part of Debtor’s confirmed Chapter 13 Plan.
22
                                      POINTS & AUTHORITIES
23

24                                            I.        Facts

25            This Chapter 13 Bankruptcy case was filed on or about October 10, 2018. At the time it
26
     was filed, Debtor was, and continues to be, the owner of the Collateral. On the date the case
27
     was filed the Collateral was worth $6,197.00, which is based upon a Kelley Blue Book Pricing
28
     Report in relation to the Collateral [See Exhibit “A” attached to Debtor’s Declaration]. Debtor
       MOTION TO VALUE PERSONAL PROPERTY WITH MEMORANDUM OF POINTS & AUTHORITIES
                                           1

     Case: 18-42378       Doc# 27     Filed: 12/04/18     Entered: 12/04/18 12:13:36      Page 1 of 2
1    purchased the Collateral in or about 2012. Santander Consumer USA, Inc. (“Creditor”) holds a
2
     claim of approximately $24,764.86, which is secured by the Collateral.
3
                                               II.     Analysis
4
            A Chapter 13 Plan may modify the rights of holders of secured claims [See 11 USC §
5

6    1322 (b)(2), FRBP 3012]. Specifically, a secured creditor’s allowed claim is a secured claim to

7    the extent of the value of that creditor’s interest in the estate’s interest in the property, and such
8
     value is determined by the replacement value of the property as of the date of the filing of the
9
     petition [See 11 USC § 506(a)(1), (2)].
10

11
            Here, the Collateral’s date of filing replacement value is $6,197.00, and as such,

12   Creditor’s secured interest therein is limited to said value.
13                                           III.    Conclusion
14
            Wherefore, Debtor prays for entry of an order granting the present Motion to value the
15
     Collateral at $6,197.00, limit Creditor’s secured claim to $6,197.00, and that any amount in
16

17   excess be treated as a general unsecured claim.

18
     Dated: December 4, 2018                                         GRECH LEGAL
19

20
                                                                     /s/Matthew G. Grech
21                                                                   MATTHEW G. GRECH
                                                                     Attorneys for Debtor
22

23

24

25

26

27

28


       MOTION TO VALUE PERSONAL PROPERTY WITH MEMORANDUM OF POINTS & AUTHORITIES
                                           2

     Case: 18-42378       Doc# 27      Filed: 12/04/18     Entered: 12/04/18 12:13:36         Page 2 of 2
